           Case 1:19-cr-00093-VEC Document 68 Filed 11/20/20 Page
                                                          USDC    1 of 1
                                                               SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 11/20/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      19-CR-93 (VEC)
                                                                       :
TYMEEKE JOHNSON,                                                       :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference is currently scheduled for Thursday, December 3, 2020,

at 2:00 PM;

        IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the conference

is adjourned to Thursday, December 10, 2020, at 2:00 P.M.

         IT IS FURTHER ORDERED that that due to the rising number of COVID-19 cases in

New York City, the conference will take place via Skype video conference. The parties will be

emailed a Skype video link separately. Defense counsel must coordinate with Mr. Johnson to

ensure he can access the Skype video link at the required time. Any interested members of the

public may listen to the proceeding remotely by dialing 1-917-933-2166 and using the

conference ID number 444335867.

        IT IS FURTHER ORDERED that the Defendant must file a waiver of physical

appearance by no later than Monday, December 7, 2020.


        SO ORDERED.

Dated: November 20, 2020                                   __________________________________
       New York, New York                                              Valerie Caproni
                                                                  United States District Judge
